Citation Nr: 0803091	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  98-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Propriety of a reduction from a 30 percent rating to a 10 
percent rating for arthritis of the right knee, effective 
from July 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In the May 1997 decision, the RO denied the veteran's 
petition to reopen a previously denied claim of service 
connection for residuals of a head injury.  In March 2001, 
the Board reopened the claim and remanded the underlying 
claim for additional development.  In July 2003, the Board 
granted service connection for a scar near the right eye as a 
residual of a head injury.  The claim was also remanded for 
further development to address other alleged residuals of the 
in-service head injury, including headaches, hearing loss, 
dizziness, and a seizure disorder.

The Board notes that the grant of service connection for a 
scar near the right eye has not yet been implemented.  Thus, 
the issue is referred to the agency of original jurisdiction 
for implementation of the Board's July 2003 decision.

In the July 2003 decision, the Board referred a claim of 
entitlement to a higher disability rating for arthritis and 
instability of the right knee, rated as 30 percent and 10 
percent disabling, respectively.  In a February 2005 decision 
that followed, the RO continued the 10 percent rating for 
instability of the right knee.  In that decision, the RO did 
not adjudicate the claim with respect to whether a higher 
rating was warranted for arthritis of the right knee, but 
rather proposed a reduction for that disability rating.  
Thereafter, in the April 2005 decision, the RO reduced the 
evaluation for arthritis of the right knee from 30 percent to 
10 percent.  In the notice of disagreement filed by the 
veteran in September 2005, the disagreement was with the 
propriety of the reduction of the disability rating.  Hence, 
the issue is as described on the title page.

Because a decision was never issued by the agency of original 
jurisdiction with respect to the veteran's claim for a higher 
rating for arthritis of the right knee, that claim is still 
pending.  Therefore, the issue of entitlement to an increased 
rating for arthritis of the right knee is referred to the 
agency of original jurisdiction for appropriate action.

The decision below addresses the propriety of the reduction.  
The claim of service connection for residuals of a head 
injury is addressed in the remand that follows the Board's 
decision.


FINDINGS OF FACT

1.  Following a January 2005 VA examination, the RO proposed 
to reduce the rating for service-connected arthritis of the 
right knee, from 30 percent to 10 percent.

2.  By a rating decision dated in April 2005, the RO 
implemented the reduction, effective July 1, 2005.

3.  A comparison of the medical evidence upon which a 30 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction reflected 
improvement in service-connected arthritis of the right knee 
to a level no higher than that accounted for by the 10 
percent rating.


CONCLUSION OF LAW

The reduction of the 30 percent rating to a 10 percent rating 
for arthritis of the right knee was proper.  38 U.S.C.A. 
§§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a February 2005 rating action, the RO proposed a reduction 
of the rating for the veteran's service-connected arthritis 
of the right knee from 30 percent to 10 percent based on 
findings made in a January 2005 VA examination report.  The 
veteran was notified of the RO's intent to reduce the 
assigned rating by a letter also dated in February 2005.

By that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 3.105(e) 
and § 3.105(i) (2004).  The veteran did not request a hearing 
or submit additional evidence in response to the letter.

Subsequently, the RO issued an April 2005 rating decision by 
which it reduced the rating for the veteran's arthritis of 
the right knee to 10 percent.  Given the chronology of the 
process described above, the Board finds that the RO complied 
with the procedures required under 38 C.F.R. § 3.105(e) for 
reducing the veteran's disability rating by notifying him of 
his rights and giving him an opportunity for a hearing and 
time to respond.

The veteran was originally awarded service connection for 
arthritis of the right knee in a January 2003 rating 
decision.  A 10 percent rating was assigned effective from 
December 10, 1996.  A 30 percent rating was assigned 
effective from August 25, 2001.  Because arthritis of the 
right knee was not evaluated as 30 percent disabling for a 
long period of time (five years or more), the provisions 
pertaining to reductions of stabilized evaluations were not 
applicable.  See 38 C.F.R. § 3.344(c) (2004).

(The Board notes that the effective date of a reduction under 
38 C.F.R. § 3.105(e) shall be the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e) and 
§ 3.105(i)(2)(i).  In this case, the RO established an 
effective date of July 1, 2005 for the 10 percent rating.  
However, given that the veteran was notified of the final 
rating action on April 29, 2005, the proper effective date is 
June 30, 2005, which is the last day of the month in which 
the 60-day period expired.  The Board does not find that such 
a miscalculation renders the reduction rating void ab initio.  
See VAOPGCPREC 31-97 (Aug. 29, 1997); cf. Hayes v. Brown, 
9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320 
(1995).)

The Board must next address whether a reduction was 
warranted.  In considering the propriety of a reduction, the 
Board must focus on the evidence available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-82 (1992).

The veteran's arthritis of the right knee was found to be 30 
percent disabling based on evidence from an August 2001 VA 
examination report.  Disability evaluations are determined by 
comparing a veteran's symptoms with criteria set forth in 
VA's Schedule for Rating Disabilities, which are based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The RO evaluated the veteran's arthritis of the right knee 
under Diagnostic Code 5010 for arthritis due to trauma.  
Under that diagnostic code, the disability is rated on the 
basis of limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010) (2004).  
Limitation of motion of the knee is encompassed by Diagnostic 
Code 5260 for limitation of flexion and Diagnostic Code 5261 
for limitation of extension.

For limitation of flexion, a noncompensable (zero percent) 
rating is warranted if flexion is limited to 60 degrees; a 10 
percent rating is warranted if flexion is limited to 45 
degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  For limitation of extension, a 
noncompensable rating is warranted if extension is limited to 
5 degrees; a 10 percent rating is warranted if extension is 
limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II) (2004).)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Disabilities of the knee may also be potentially evaluated 
for recurrent subluxation and lateral instability.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5257).  In this case, the 
veteran is already receiving a separate 10 percent rating for 
slight instability of the right knee.  The instability rating 
was left intact and not made a part of the reduction.

During the August 2001 examination, the veteran complained of 
daily pain and trouble walking because of his right knee.  He 
used a cane and walked with an antalgic gait.  The veteran's 
primary treatment was pain medication.  On examination, there 
was crepitus, tenderness, and significant pain.  No effusion 
was noted.  X-rays reflected arthritis of the right knee.  
Passive range of motion was from zero to 120 degrees.  
However, active range of motion was reported as negative 5 
degrees of full extension and 9 degrees of flexion.  The 
examiner stated that the veteran was having significant 
difficulties with the activities of daily living.

The RO established the 30 percent rating because of the 9 
degrees of flexion reported during the examination.  Such a 
rating was the highest schedular rating allowable under the 
diagnostic code for limitation of flexion.  That is, the 
veteran's flexion was found to be to 15 degrees or less.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5260).

During the January 2005 VA examination on which the RO based 
the reduction, the veteran complained of pain, swelling, and 
instability of the right knee.  The veteran stated that his 
daily activities were limited and he had to use a cane at all 
times.  He continued to use pain medication for treatment.  
The veteran stated that he used a wheelchair for long 
distances.  The veteran's gait was antalgic and it was hard 
for him to walk from his wheelchair to the examination room.  
On examination, the examiner noted pain, laxity, and 
tenderness.  There was no effusion.  X-rays reflected 
arthritis of the right knee.  Range of motion testing 
revealed that the veteran had full extension with flexion to 
100 degrees.  There was pain and discomfort noted on flexion, 
but the examiner could not determine with any degree of 
medical certainty whether pain further limited the veteran's 
motion.  The examiner diagnosed the veteran with severe right 
knee osteoarthritis.

The evidence contained in the January 2005 examination report 
showed improvement in the symptomatology of the veteran's 
arthritis of the right knee compared to the August 2001 
examination report.  Specifically, based on limitation of 
motion, a lower disability rating was warranted.  With 
flexion to 100 degrees, even the criteria for a 
noncompensable rating were not met.  However, considering the 
effects of pain on motion, a 10 percent rating was 
appropriate.  See 38 C.F.R. § 4.71a (Diagnostic Code 5260); 
DeLuca, 8 Vet. App. at 204-7.  A 30 percent rating was not 
warranted because limitation of flexion was not shown to be 
as severe as it was documented in August 2001.  As noted 
above, a 30 percent rating had been warranted because flexion 
was documented as limited to only 9 degrees of active motion.  
Flexion to 100 degrees was evidence of significant 
improvement.  Additionally, the veteran had full extension of 
the right knee.  Without extension limited to 10 degrees or 
worse, a separate compensable rating was not warranted.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5261).

Given that the August 2001 examiner found flexion to 120 
degrees with passive motion during the same examination, one 
wonders if the reported 9 degrees of flexion with active 
motion was in error.  Contemporaneous VA treatment records 
support that notion.  Progress notes from the VA Medical 
Center (VAMC) in Memphis, Tennessee, regularly reflected 
range of motion of the right knee from zero to 175 degrees.  
Additionally, a VA orthopedic record from April 2005 was 
associated with the file after the reduction was implemented.  
Although the record was not before the RO at the time of the 
reduction, it supported the conclusion that the veteran's 
disability had demonstrated actual improvement, because range 
of motion was noted to be from zero to 120 degrees in that 
instance.  Recent VA treatment records from 2006 continue to 
document full or nearly full range of motion of the right 
knee.  Thus, even if the 9 degrees of flexion was accurate at 
the time of the August 2001 examination, such severe 
symptomatology was not seen at a later date when sustained 
improved flexion was evidenced.

In view of the less severe findings in the January 2005 
examination compared to the findings in the August 2001 
examination, the RO's reduction was warranted; that is, no 
more than a 10 percent level of disability was demonstrated.  
Therefore, the reduction to 10 percent for arthritis of the 
right knee was proper.


ORDER

The rating reduction for arthritis of the right knee was 
proper; the appeal of this issue is denied.




REMAND

The Board finds that further development is necessary 
regarding the claim of service connection for residuals of a 
head injury.  In the July 2003 remand, the Board requested 
the RO to take certain developmental actions.  The RO was to 
issue a proper notice letter, request certain medical 
records, and schedule examinations in order to obtain medical 
opinions.  The development was accomplished.  Importantly, 
the RO was also directed to readjudicate the claim and issue 
a supplemental statement of the case (SSOC) if any benefit 
sought remained denied.  This was not done.  It does not 
appear that any action was taken regarding the claim after 
the development was undertaken.  A SSOC is necessary; it 
should reflect the originating agency's review of the post-
remand evidence in the first instance.  See 38 C.F.R. § 19.31 
(2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Consequently, another remand is required in order to comply 
with all the previous remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In December 2007, the veteran testified at a hearing before 
the Board.  The veteran identified potential residuals from 
the in-service head injury in question.  Previously, in 
addition to the scar near the right eye, the veteran 
contended that he had headaches, hearing loss, dizziness, and 
a seizure disorder as a result of the head injury.  During 
the hearing, the veteran identified two other residuals that 
he believed were the result of his in-service head injury.  
They were an appetite problem and an eye problem, possibly 
cataracts.  In light of the testimony, the veteran should be 
scheduled for additional examinations in order to determine 
if he experiences residuals involving his appetite or eyes 
that are related to the in-service head injury.

After the previous remand, it came to light that the veteran 
receives disability benefits from the Social Security 
Administration (SSA).  A disability determination and 
transmittal sheet from SSA is of record.  It indicates that 
the veteran was awarded disability benefits from SSA in 
approximately 1992.  The primary and secondary diagnoses were 
a history of seizures and organic mental disorders.  In light 
of the remand, the records relating to those disability 
benefits should be requested from SSA.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Request from SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

2.  Schedule the veteran for VA 
gastrointestinal and eye examinations.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiners designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiners should determine 
the current diagnoses of all disabilities 
pertaining to the veteran's complaints 
concerning his appetite and eyes, if any.  
Based on a thorough review of the 
evidence of record, the examiners should 
provide an opinion as to the medical 
probabilities that the veteran has such a 
current disability that is related to his 
period of military service, particularly 
his documented in-service head injury.  
The examiners should also indicate 
whether any such disability is more 
likely than not of post-service onset.  
An opinion should be provided for each 
disability diagnosed.  All opinions 
should be set forth in detail and 
explained in the context of the record.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


